OPINION OF THE COURT
Per Curiam.
Respondent Barry Ross Weiner was admitted to the practice of law in the State of New York by the Second Judicial Department on October 22, 1971. At all times relevant herein, respon*100dent has maintained an office for the practice of law within the First Judicial Department.
Respondent submits his resignation pursuant to 22 NYCRR 603.11 (a). In his affidavit of resignation, dated January 25, 1999, respondent admitted to the acts of serious professional misconduct. He acknowledges that he is aware of two pending investigations by the Departmental Disciplinary Committee into complaints by Robert Claster, Esq. and Neil T. Rinsky, Esq. filed on behalf of Betty Sharpe, now deceased. The Claster complaint alleges that respondent borrowed $35,000 from Claster at the time respondent was representing the complainant as executor of his mother’s estate and respondent failed to repay the loan as promised. Respondent further admits that he failed to advise Claster to consult independent counsel since he and his client/lender had potentially adverse interests. In the Sharpe complaint, respondent is alleged to have borrowed $35,000 from his elderly client and failed to repay approximately $16,000 of the loan. It is further alleged that respondent failed to protect the complainant’s assets and to have excessively billed her for his legal services. In his affirmation, respondent asserts that if charges were predicated upon the misconduct under investigation, he could not successfully defend himself on the merits of such charges. He also requests that his resignation be accepted effective March 15, 1999.
By motion dated February 10, 1999, the Departmental Disciplinary Committee moves for an order accepting respondent’s resignation from the Bar. The motion shall be granted and respondent’s resignation accepted nunc pro tunc to March 15, 1999.
Nardelli, J. P., Lerner, Tom, Mazzarelli and Saxe, JJ., concur.
Motion granted, resignation accepted, and the name of respondent stricken from the roll of attorneys and counselors-at-law in the State of New York, effective nunc pro tunc to March 15, 1999.